Title: To Benjamin Franklin from the Comtesse d’Houdetot, 31 May 1784
From: Houdetot, Elisabeth-Françoise-Sophie de La Live de Bellegarde, comtesse d’
To: Franklin, Benjamin



a Sannois Le 31. may 1784.

Me permettés Vous Mon Cher Et Venerable Docteur De Vous Demander De Vos nouvelles; Et Dans L’Eloignement ou je Suis De Vous De M’informer au Moins Comment Vous Vous portés Et Si Vous pensés quelques fois a la personne La plus Remplie Des Sentimens De L’attachement Le plus tendre Et De La plus profonde Veneration, je ne puis oublier la touchante Bonté avec Laquelle Vous avés Bien Voulû Songer aux Moyens De Venir Encore Embellir ma Solitude que Vous avés Deja Consacrée; Et je n’ay Songé qu’a Vous En faciliter Les Moyens. Je me Suis assurée D’un yacht Commode, Dont Vous Disposerés En prevenant quelques jours D’avance affin qu’il Soit parfaittement En Etât. Il apartient a Mr. De La ferté Des Menus, Et il Sera a Vos Ordres ainsy que Ses Batelliers, avec Lesquels j’ay même fait prix pour que Vous n’en Soyés pas Oberé; ils Demandent Soixante Livres pour L’allée Et la Venue. Ils Vous Conduiraient a Epinay, qui Est a une petite Lieüe De Chez moy, ou j’irais Vous Reçevoir. Vous auriés Dans Votre promenade a pied Le Thé Et Du Repos a une Maison a Moitié Chemin. En allant par Eau jusqu’a Argenteüil Vous auriés moins De Chemin a pied De pres De Moitié mais il faut un peu Monter Et Le Chemin n’est pas Si doux aux pieds; il faudrait Mon Cher Docteur que Cela S’Executât au Mois ou nous Entrons, je quitte Sannois au Mois De juillet pour Voyager Et Dailleurs La Saison Serait trop Chaude Et La Campagne Moins Belle. Vous n’auriés qu’a M’informer Du jour ou Vous Voudriés partir Et De Celuy De Votre Retour, il faut au moins plusieurs jours De Sejour Chez moy, Si Cela pouvait aller a huit ou plus, ah! Mon Cher Docteur qu’elle peine pour Moy Si je n’ay fait la qu’un Beau Songe, je m’En Remets a Votre Bonté,

a Votre prudence, a La persuasion ou Vous deves Estre que je ne Voudrais pas acheter Le plus grand plaisir De ma Vie aux Risques de Vous Exposer a la Moindre incommodite. Decides Done De mon Sort Mon Cher Docteur Et tel qu’il Soit Rapelles Vous La tendre amitie Et L’Estime De Celle qui Vous Ecrit En particulier Et Le Respect Et La Reconnaissance qu’elle partage avec Le Reste Des hommes.
Permettes moy De Me Recommander aux Soins Et aux Souvenirs De Monsieur franklin Votre petit fils qui Vous accompagnera a Ce que j’Espere. Je Serais Bien Charmee Si Vous Voulies aussy M’amenner Ce jeune petit fils que j’ay Vu Chez Vous Dont La figure Charmante Est Deja paree D’un Si Beau Caractere De franchise Et De Liberte

La Ctesse. Dhoudetot

 
Notation: La Cesse. d’Houdetot 31 May 1784—
